Citation Nr: 0944962	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected disability (NSC) 
pension benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 
1974.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to nonservice-connected disability 
pension benefits.  

The Veteran requested a hearing before a Veteran's Law Judge 
in his March 2008 substantive appeal.  In June 2008, the 
Veteran was informed by mail of an August 2008 in-person 
hearing date.  The Veteran responded by letter dated in June 
2008 that he would like to postpone the hearing because he 
was in prison.  In a subsequent notice dated in September 
2009, the Veteran indicated that he no longer desired a 
hearing.  Therefore, the request for a hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  38 
C.F.R. § 20.704 (d) (2009).


FINDING OF FACT

The appellant did not serve in the active military, naval, or 
air service for at least 90 days during a period of war, and 
was not discharged from service due to disability.


CONCLUSION OF LAW

The criteria for entitlement to NSC pension benefits have not 
been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to nonservice-
connected disability pension benefits.  

VA nonservice-connected pension benefits are payable to a 
veteran who is permanently and totally disabled from a 
nonservice-connected disability, which is not the result of 
willful misconduct, but only where the veteran has the 
requisite active wartime service. 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service 
requirements of that section if he served in active military, 
naval, or air service (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying such service. See 38 
C.F.R. § 3.203 (2009); see also Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) (holding that findings of a United 
States service department verifying a person's service are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces).

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as set forth in 38 C.F.R. § 3.2, and a period of war means 
the periods described in 38 C.F.R. § 3.2. 38 C.F.R. § 3.1(e), 
(f).  The qualifying periods of war for this benefit include 
the Vietnam era.  For veterans who served in the Republic of 
Vietnam, the Vietnam era began on February 28, 1961 and ended 
on May 7, 1975, inclusive.  In all other cases, the Vietnam 
era began on August 5, 1964 and ended on May 7, 1975, 
inclusive. 38 U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.2 (f) 
(2009).

The Veteran in this case did not serve for at least 90 days.  
According to his DD Form 214 and certification from the 
service department, he entered active service on March 20, 
1974 and was discharged from active service on May 8, 1974.  
Service was for one month and 19 days.  Although service 
records indicate wartime active service, the period of active 
service was only 50 days.  Thus, the appellant did not serve 
for 90 days or more during a period of war and he did not 
serve in the active military, naval, or air service for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war. 38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a)(3).  Therefore, he lacks the 
type of service that is necessary for eligibility for the 
pension that he seeks.  38 U.S.C.A. § 1521(j) (West 2002); 
38 C.F.R. § 3.3 (a)(3).  Findings by the United States 
service department verifying a person's service "are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  No other military service is reported.

In addition, if the Veteran served less than ninety (90) 
days, pension is payable if the Veteran served during a 
period of war and was discharged or released from such 
service for a disability adjudged service-connected without 
the presumptive provisions of law, or at the time of 
discharge, he had such a service- connected disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability. 38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3.  

In the present case, the appellant was not discharged or 
released from service in the active military, naval, or air 
service during a period of war for a service-connected 
disability.  Although the Veteran's report of medical history 
completed upon enlistment in March 1974 notes that he had a 
prior head injury and broken leg, service connection has not 
been established for any claimed disability.  Furthermore, 
service connection for mental problems and toothache was 
denied by the Houston RO in a rating decision dated in 
November 1999, which was affirmed by the Board in a June 2003 
decision.  The Veteran's service treatment records are 
negative for any other injury or disability incurred or 
aggravated while on active duty.  Service records also 
include an April 1974 Administrative Discharge for 
Unsuitability report (Report).  According to the Report, it 
was noted that the Veteran was to be processed for an 
administrative discharge with the stated reason of 
unsuitability by reason of defective attitude.  The Veteran 
did not desire to submit a statement in rebuttal. 

In sum, the record shows that the Veteran's period of active 
service constituted less than ninety (90) days.  He was not 
discharged for a disability incurred in or aggravated by 
service, and is not service-connected for a disability which 
would have justified a discharge from service.  As a result, 
he does not have basic eligibility for VA pension benefits 
and his claim must be denied on that basis. 38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3.  In a case where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The question before the Board is whether the appellant had 
qualifying service providing basic entitlement to pension 
benefits.  The record includes service department 
verification of the Veteran's service.  Because qualifying 
service and how it may be established are governed by law and 
regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations. 

VA will refrain from providing assistance in obtaining 
evidence where the claimant is ineligible for the benefits 
sought because of lack of qualifying service, lack of Veteran 
status, or other lack of legal eligibility.  38 C.F.R. § 
3.159(d).  Where as here, the interpretation of the law is 
dispositive of the appeal, neither the duty to notify nor the 
duty to assist provisions of the VCAA apply.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 







ORDER

Eligibility for VA nonservice-connected disability pension 
benefits is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


